DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of  Group I, claims 1-14, Species A, figures 1A-2D in the reply filed on 05/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDowell et al. (Pub. No. US 2014/09440). 
With respect to claim 1, McDowell discloses a shoe (see figures 1-2 and 3A-B) comprising: an upper member (14) containing a knit fabric, a knit-like fabric, and/or a woven fabric (implicit to textile material) as a primary member and forming a part of a side surface on a medial foot section, a part of a side surface on a lateral foot section, and a part of a back surface (see figures 1-2 & 3A-B); an outsole member (sole 12 & cup outsole 26) made of thermoplastic resin (see paragraph [0023]) and forming a bottom portion (27A, see figures 3A-B, see paragraph [0025]) including a ground contact surface, the outsole member forming a peripheral portion (side wall 27b), the peripheral portion (27b) being attached at least partially to respective lower parts of the side surfaces  and on the medial side and on the lateral side and a lower part of the back surface of the upper member (see paragraph [0030]), the peripheral portion being connected to the bottom portion; and a sock liner (Insole 30 may be affixed to midsole body 28, or may be positioned against midsole body 28 without any affixing mechanism) inserted in an interior space & defined by the upper member and the outsole member (midsole body 28 fits into the shoe-interior-facing portion), wherein the upper member (14) defines an opening (an ankle opening of upper 14, see paragraph [0031]) at which at least a part of the side surface on the lateral foot section is missing (when side wall 27b is coupled to upper 14, the open space is accessible through an ankle opening of upper 14), the outsole member  includes a window portion (cup sole 26b is constructed of a transparent material, such that midsole body 28b is viewable through side wall 27b) covering the opening (ankle opening of the upper, see figures 1-2 & 3A-B), and the window portion  is made of a semi-transparent material (cup sole 26b is constructed of a transparent material, such that midsole body 28b is viewable through side wall 27b) that makes at least a part of a side surface on the lateral foot section of the sock liner in the interior space - visible through the window portion covering the opening (ankle opening, see paragraphs [0026] & [0031]).
With respect to claim 4, McDowell discloses wherein an outer surface of the upper member has different lightness from at least a part of an outer surface of the sock liner (midsole/insole) arranged at the window portion (different removable sole portions could be inserted into a shoe, such that a wearer of the shoe could alter the color, the geometry, the functionality, and the like of the midsole by merely taking out one sole portion (that was formed with a laser sintering process) and inserting a different laser-sintered sole portion).
With respect to claim 8, McDowell discloses wherein the window portion of the outsole member at least on the side surface on the lateral foot section is provided with a thick portion and a thin portion thinner than the thick portion (opaque coating may be applied to a strip along the inside surface that is positioned along a terminating edge of the cup outsole and that at least partially circumscribes an interior space of the cup outsole).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5-7 & 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell as described above discloses all the limitations of the claims except for the specific shape and size of the opening.
	With respect to claims 2 & 6-7, it would have been obvious to one of ordinary skill in the art to modify the shape of the opening of McDowell to have the upper member (14) include an annular edge that defines the opening at which at least a part of the side surface on the lateral foot section of the upper member and a part of the bottom surface of the upper member are missing, and for the outsole member to extend further toward a front direction and an upward direction than the annular edge, and the outsole member to penetrate into an outer surface of the upper member in a portion of the upper member other than the annular edge to form a welded structure in which the outsole member  is anchored, thereby attaching the outsole member to the upper member, since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The motivation would be to provide a bigger opening for easier access and visibility.
With respect to claim 3, McDowell discloses that wherein an inner surface  of the window portion of the outsole member has lower surface roughness (an opaque coating is applied to an inside surface of side wall 27b along the connection juncture) than an interface of the outsole member  attached to the upper member, the interface being between the outsole member and the upper member (the opaque coating might improve adhesion between the side wall and the shoe upper 14).
With respect to claim 5, wherein a contact state is formed at the annular edge in which the outer surface of the upper member (14) contacts at least a part of the outsole member without being attached to the outsole member (see figures 3A-B).
With respect to claims 9 and 11-14, McDowell as modified above discloses a shoe comprising: a sock-like upper member (14, see figures 1-2 & 3A-B) containing a knit fabric, a knit-like fabric, and/or a woven fabric (implicit to textile) as a primary member and including a bottom surface, a side surface on a medial foot section, a side surface on a lateral foot section, and a back surface (see paragraphs [0011], [0029] & [0031]); an outsole member (see paragraphs [0028] & [0031]) made of thermoplastic resin and forming a bottom portion (27a) attached to the bottom surface, the bottom portion including a ground contact surface (27a), the outsole member  forming a peripheral portion (side wall 27b) attached to respective lower parts of the side surfaces and a lower part of the back surface of the upper member (see paragraph [0030]), the peripheral portion (27b) being connected to the bottom portion (27a); and a sock liner (midsole 28 & insole 30) inserted in an interior space defined by the upper member and the outsole member (midsole body and insole are insertable through the upper ankle opening and fit into the open space circumscribed by side wall 27b), wherein 
the upper member (14) includes an annular edge that defines an opening at which at least a part of the side surface on the lateral foot section, a part of the back surface, and a part of the bottom surface are missing (the shape and size of the ankle opening can be modified), the annular edge can be modified to include a first edge, a second edge, a third edge, and a fourth edge forming a loop, the first edge extending on the back surface in a transverse direction, the second edge starting from the back surface 4-3 and extending toward a front direction and a downward direction along the side surface on the lateral foot section and on the side surface on the lateral foot section to reach a first position of the bottom surface, the third edge extending on the bottom surface from the first position of the bottom surface medially in a width direction to a second position of the bottom surface, the fourth edge starting from the second position of the bottom surface and extending on the side surface on the medial foot section or on the bottom surface toward a rear direction to reach the back surface, the outsole member extends from the bottom portion along the back surface and the side surfaces of the upper member further toward an upward direction than the annular edge, and the outsole member includes a window portion (transparent side walls 27b) covering the opening (ankle opening), and the window portion is made of a semi-transparent material that makes at least a part of a side surface on the lateral foot section, a part of a back surface, and a part of a bottom surface of the sock liner in the interior space visible through the window portion  covering the opening; wherein the outsole member can be modified to extend further toward the front direction and the upward direction than the annular edge, and the outsole member penetrates into an outer surface of the upper member in a portion of the upper member other than the annular edge to form a welded structure in which the outsole member is anchored, thereby attaching the outsole member to the upper member; wherein an inner surface  of the window portion of the outsole member has lower surface roughness (an opaque coating is applied to an inside surface of side wall 27b along the connection juncture) than an interface of the outsole member  attached to the upper member, the interface being between the outsole member and the upper member (the opaque coating might improve adhesion between the side wall and the shoe upper 14); wherein an outer surface of the upper member has different lightness from at least a part of an outer surface of the sock liner (midsole/insole) arranged at the window portion (different removable sole portions could be inserted into a shoe, such that a wearer of the shoe could alter the color, the geometry, the functionality, and the like of the midsole by merely taking out one sole portion (that was formed with a laser sintering process) and inserting a different laser-sintered sole portion); and wherein a contact state is formed at the annular edge in which the outer surface  of the upper member contacts at least a part of the outsole member without being attached to the outsole member.
With respect to claim 10, McDowell as modified above discloses a  shoe comprising: a sock-like upper member (14) containing a knit fabric, a knit-like fabric, and/or a woven fabric (implicit to textile) as a primary member and including a bottom surface, a side surface on a medial foot section, a side surface on a lateral foot section, and a back surface (see paragraphs [0011], [0029] & [0031]); an outsole member made of thermoplastic resin and forming a bottom portion attached to the bottom surface, the bottom portion including a ground contact surface (see paragraphs [0026] & [0031]), the outsole member forming a peripheral portion (27b) attached to respective lower parts of the side surfaces and of the upper member (14), the peripheral portion (27b) being connected to the bottom portion (27a); and a sock liner (midsole 28 & insole 31) inserted in an interior space defined by the upper member (14) and the outsole member (midsole body and insole are insertable through the upper ankle opening and fit into the open space circumscribed by side wall 27b), wherein
the upper member can be modified to include an annular edge that defines an opening at which at least a part of the side surface on the lateral foot section and a part of the bottom surface are missing (the shape can size of the ankle opening can be modified), the annular edge includes a first edge, a second edge, a third edge, and a fourth edge forming a loop, the first edge extending on the bottom surface in a transverse direction from a third position of the bottom surface to a fourth position of the bottom surface on a side of the lateral foot section, the second edge  rising from the fourth position toward the side surface  on the lateral foot section, extending along the side surface on the lateral foot section toward a front direction F on the side surface on the lateral foot section, the second edge extending further from the side surface on the lateral foot section downward to a fifth position of the bottom surface on the side of the lateral foot section, the third edge starting from the fifth position of the bottom surface and extending on the bottom surface toward the medial foot section in a width direction to reach a sixth position of the bottom surface, the fourth edge starting from the sixth position of the bottom surface and extending on the side surface on the medial foot section or on the bottom surface toward a rear direction to reach the third position of the bottom surface, the outsole member  extends from the bottom portion along the side surfaces and of the upper member further toward an upward direction than the annular edge, and the outsole member includes a window portion (side walls 27b are transparent) covering the opening (ankle opening), and the window portion is made of a semi-transparent material that makes at least a part of a side surface on the lateral foot section and a part of a bottom surface of the sock liner  in the interior space visible through the window portion covering the opening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes with uppers having openings which at least a part of the lateral foot section is missing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/14/2022